184 F.2d 332
HAWKEYE CASUALTY COMPANY, a Corporation, Appellant,v.Leon POWELL et al.
No. 14109.
United States Court of Appeals Eighth Circuit.
September 14, 1950.

Appeal from the United States District Court for the Western District of Missouri.
Sprinkle & Knowles, Kansas City, Mo., for appellant.
Trusty, Pugh & Green and Popham, Thompson, Popham, Mandell & Trusty, all of Kansas City, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court dismissed, on application of counsel for appellant in open Court.